 



EXHIBIT 10(n)
DEED OF RELEASE

     
DEED dated
  27 May 2005
 
   
BETWEEN:
  JOHN DOUMANI of Hampden Avenue, Darling Point, New South Wales, Australia
(‘Employee’)
 
   
AND:
  ARNOTT’S BISCUITS LTD (ACN 008 435 729) a company incorporated in the
Australian Capital Territory of Australia of 24 George St, North Strathfield,
New South Wales, Australia (‘Company’)
 
   
AND:
  CAMPBELL SOUP COMPANY a company incorporated in New Jersey, USA of 1 Campbell
Place, Camden, New Jersey 08103-1701 USA (‘Campbell Soup Company’)

RECITALS

A.   The Company is a Related Company (as defined below) of the Campbell Soup
Company.   B.   The Employee was employed by the Company as Managing Director of
the Campbell Soup Company’s business interests in Australasia and PNG, under an
employment contract signed by the Employee on 22 December 1998.   C.   The
Employee signed a Deed of Agreement, Trade Secrets and Confidential Information
in favour of the Campbell Soup Company and its Related Companies (including the
Company) on 22 December 1998.   D.   The Employee signed a Non Qualified Stock
Option and Non Competition Agreement with the Campbell Soup Company on 22
March 1999.   E.   The Employee was appointed to the role of President,
International of the Campbell Soup Company on 26 September 2002 and continues to
be employed by the Company in that role.   F.   The Annual Base Salary of the
Employee is A$784,722.   G.   The Campbell Soup Company, Company and the
Employee have agreed to terminate the Employee’s employment with the Company on
the terms set out in this Deed.

AGREEMENT

1.   Definitions       ‘Beneficiaries’ means the Company, the related bodies
corporate of the Company (as defined in the Corporations Act 2001 as at the date
of this Deed) (‘Related Companies’), the current and former directors, officers,
employees, agents and contractors of the Company and Related Companies.      
‘Circumstances’ means any or all present and future Claims touching upon the
matters recited, the Employment, the terms of the Employment, the Employee’s
role as a corporate officer and an executive officer of the Campbell Soup
Company and the termination of the

 



--------------------------------------------------------------------------------



 



    Employment, except for Claims for workers’ compensation.       ‘Claims’
includes any action, application, arbitration, cause of action, complaint, cost,
debt due, demand, determination, inquiry, judgment and verdict:

  (a)   at law;     (b)   in equity;     (c)   arising under any statute; or    
(d)   arising under any award, enterprise agreement or other instrument made or
approved under any law.

    ‘Employment’ means the Employee’s employment with the Company.       ‘Group
Company’ means the Company and its Related Companies.   2.   Termination of
Employment   2.1   Subject to the remainder of this clause, the Employee’s
employment with the Company will terminate on 30 September 2005 (‘Termination
Date’).   2.2   The Company may require the Employee not attend for work at any
time prior to the Termination Date and the Employee acknowledges that his full
obligations as an employee continue during such time (including, without
limitation, his duty of fidelity and his obligations under this Deed).   2.3  
This clause does not affect the Company’s right to terminate the Employee’s
employment for serious and wilful misconduct.   2.4   The Company and the
Campbell Soup Company agree that despite the termination of the Employment, the
Employee remains eligible to participate in the Campbell Soup Company Annual
Incentive Plan for the fiscal year ending 31 July 2005, provided that:

  (a)   any award made to the Employee will be determined in accordance with the
terms of the Campbell Soup Company Annual Incentive Plan; and     (b)   the
quantum of any award is subject to a number of factors including, but not
limited to, the performance of the Campbell Soup Company and its Related
Companies and Employee’s individual work performance, as determined by the
Compensation and Organisation Committee of the Campbell Soup Company.

2.5   The Employee agrees that he is not entitled to participate in the Campbell
Soup Company Annual Incentive Plan for the fiscal year ending 30 July 2006 or
any subsequent year.   3.   Obligations of the Company   3.1   The Company must:

  (a)   pay to the Employee within seven (7) days of the Termination Date, the
greater of:

 



--------------------------------------------------------------------------------



 



  (i)   any accrued and unused annual leave and long service leave in accordance
with the applicable legislation;     (ii)   three (3) months of the Employee’s
base salary inclusive of, and in complete satisfaction of, his entitlements to
annual leave and long service leave.

  (b)   provide the Employee with an executive level outplacement program to a
total cost to the Company of up to A$20,000 which Employee will be able to
access within the period of six (6) months after the Termination Date.

3.2   If (regardless of whether, or to what extent, clause 7 is enforceable) the
Employee has not engaged in any Proscribed Conduct anywhere in the World at any
time between the date of this Deed and the 1st day of the month in which payment
is due and has otherwise complied with clause 7, then the Company will pay the
Employee:

  (a)   the gross amount of his monthly base salary in each month from
October 2005 until February 2007 (inclusive); and     (b)   provided the
Australian Tax Office determines that all payments made pursuant to clause
3.2(a) are not eligible termination payments (‘ETP’) and fall within the
exclusion of ETP in section 27A(1) of the Income Tax Assessment Act 1936
(‘Exclusion’), a gross amount of A$73,735 payable on 1 February 2007, as a
contribution towards the Employee’s liability for additional tax by reason of
the fact that the payments fall within the Exclusion.

    Tax will be deducted from the payments described in clauses 3.2(a) and
3.2(b) as required by law.   3.3   In this clause 3, ‘Proscribed Conduct’ means
conduct of the type described in clause 7.1.   4.   Obligations of Employee    
  Employee must:

  (a)   bear his own legal and other costs, if any;     (b)   ensure an
efficient and orderly hand over of his Employment responsibilities, files and
work to persons nominated by the Campbell Soup Company; and     (c)   upon
termination of his Employment (however occurring), immediately deliver up to the
Company all property belonging to any Group Company which is in the Employee’s
possession or control.

5.   Release   5.1   The Employee releases the Beneficiaries from the
Circumstances.   5.2   Nothing in clause 5.1 restricts the right of the Employee
to exercise such rights as he has under the express written terms of any
Campbell Soup Company Option and Share Plans in which he participates (as such
Plans are at the date of this Deed or as varied subsequently in accordance with
their terms).

 



--------------------------------------------------------------------------------



 



6.   Confidentiality   6.1   Subject to clause 6.2, the Employee, the Campbell
Soup Company and the Company must keep this Deed and the settlement recorded in
it confidential and must not disclose them to any other person.   6.2   Despite
clause 6.1, Employee, the Campbell Soup Company and the Company may disclose
this Deed and the settlement recorded in it:

  (a)   if required by law;     (b)   to enforce this Deed;     (c)   to obtain
professional legal or accounting advice; or     (d)   to the Australian Taxation
Office.

7.   Restraint on Employee’s Conduct   7.1   During his Employment and the
Restraint Period, the Employee must not in any part of the Restraint Area:

  (a)   engage, or prepare to engage, in any business that manufactures,
distributes or sells biscuits, crackers, cakes, soups, stocks, sauces, beverages
or salty snacks in competition with the Company or any other Group Company
(‘Competing Business’); or     (b)   solicit, canvass, approach or accept any
approach from any person who is, or was at any time on or after 30
September 2004 a Customer with a view to obtaining the custom of that person in
a Competing Business; or     (c)   interfere with the relationship between any
Group Company and any of its Customers, Group Employees or Suppliers; or     (d)
  induce, or assist in the inducement of, any Group Employee to leave their
employment.

7.2   Nothing in this clause 7 precludes the Employee from owning less than 1%
of the shares of any company whose shares are publically traded.   7.3   The
Employee acknowledges that

  (a)   each of the restrictions specified in clause 7.1 is in the circumstances
reasonable and necessary to protect the Company’s legitimate interests; and    
(b)   that the amounts payable by the Company under clause 3.2 are in
consideration for the Employee’s compliance with this clause 7; and     (c)  
that damages are not an adequate remedy for breach of this clause 7.

7.4   Each of the restrictions in clause 7.1 have effect as if they consist of
separate provisions, each resulting from combining each geographic area in the
definition of Restraint Area and each period in the definition of Restraint
Period. If any of those separate provisions is invalid or

 



--------------------------------------------------------------------------------



 



    otherwise unenforceable for any reason, the invalidity or unenforceability
shall not affect the validity or enforceability of any of the other separate
provisions or other combinations of those separate provisions.
7.5
 
In this clause 7:

  (a)   ‘Customer’ means any person who is, or was, a customer of the Company or
any other Group Company:

  (i)   in a business for which the Employee had responsibility at any time
during the Relevant Time; or     (ii)   with whom the Employee had dealings at
any time during the Relevant Time.

  (b)   ‘Engage in’ means to participate, assist or otherwise be directly or
indirectly involved as a member, shareholder, unitholder, director, consultant,
adviser, contractor, principal, agent, manager, employee, beneficiary, partner,
associate, trustee or financier.     (c)   ‘Group Employee’ means any employee
of the Company or any other Group Company:

  (i)   in a business for which the Employee had responsibility at any time
during the Relevant Time; or     (ii)   with whom the Employee had dealings at
any time during the Relevant Time.

  (d)   ‘Relevant Time’ means any time on or after 30 September 2004;     (e)  
‘Restraint Area’ means:

  (i)   the World;     (ii)   the World with the exception of the America’s;    
(iii)   Australia;     (iv)   New South Wales.

  (f)   ‘Restraint Period’ means

  (i)   seventeen (17) months;     (ii)   twelve (12) months;     (iii)   six
(6) months.

  (g)   ‘Supplier’ means any person who is, or was, a supplier of the Company or
any other Group Company:

 



--------------------------------------------------------------------------------



 



  (i)   in a business for which the Employee had responsibility at any time
during the Relevant Time; or     (ii)   with whom the Employee had dealings at
any time during the Relevant Time.

7.6   Within fourteen (14) days after the date of this Deed, the Company and the
Employee will seek a determination by the Australian Tax Office (‘ATO’) that all
payments made pursuant to clause 3.2 are not eligible termination payments and
fall within the exclusion in paragraph (m) of the definition of eligible
termination payment in section 27A(1) of the Income Tax Assessment Act 1936. As
part of this, the Company and the Employee will make this application on the
basis that:

  (a)   these payments are of a capital nature;     (b)   these payments are in
consideration for the restraint of trade in this clause 7;     (c)   clause 7 is
legally enforceable; and     (d)   the payments are reasonable having regard to
the nature and extent of clause 7.

    Notwithstanding the determination of the ATO, the Employee acknowledges that
the payments made pursuant to clause 3.2 are made in consideration for the
Employee’s compliance with this clause 7.   8.   Warranties   8.1   The Employee
warrants that:

  (a)   he has read the terms of this Deed;     (b)   he has had the opportunity
to obtain independent legal advice about the terms and effect of this Deed;    
(c)   the Company has not made any promise, representation or inducement or been
a party to any conduct material to the Employee entering into this Deed other
than as set out in this Deed; and     (d)   the Employee is aware that the
Company is relying on these warranties.

9.   Acknowledgements       The Employee acknowledges that:

  (a)   on receiving the payments under clause 3.1, he will have received all
his entitlements on the termination of his Employment; and     (b)   the Deed of
Agreement, Trade Secrets and Confidential Information signed by the Employee on
22 December 1998 continues to apply in accordance with its terms; and     (c)  
this Deed terminates the Non Qualified Stock Option and Non Competition
Agreement signed by the Employee on 22 March 1999 other than clause 4 of the Non
Qualified Stock Option and Non Competition Agreement which continues to apply.

 



--------------------------------------------------------------------------------



 



10.   Further assurances       The Employee will execute all further documents
required by the Company to give effect to this Deed. The Employee agrees to
fully cooperate, in a timely and good faith manner, subsequent to the
Termination Date, with all reasonable requests for assistance made by the
Company, relating to any and all matters in relation to his Employment. Upon the
submission of proper documentation, the Company will reimburse the Employee for
all reasonable expenses incurred by him as a result of such requests for
assistance.   11.   Severability       Part or all of any provision of this Deed
that is illegal or unenforceable may be severed from this Deed and the remaining
provisions continue in force.   12.   Proper Law       This Deed is governed by
the law applicable in New South Wales, Australia.   13.   Headings      
Headings are for reference only and do not affect the meaning of this Deed.  
14.   Counter-parts       This Deed may be signed in any number of counterparts
which, taken together, constitute one and the same document.

 



--------------------------------------------------------------------------------



 



15.   Entire Agreement       This Deed constitutes the entire understanding
between the parties to this Deed. Subject to clause 9 and without prejudice to
clause 5.2, this Deed supersedes all prior agreements, understandings and
arrangements, oral and written, between the parties.

             
Executed as a deed.
           
 
           
The common seal of ARNOTT’S
BISCUITS LTD is fixed to this
document in accordance with its
constitution in the presence of:
           
 
           
/s/ Simon Moran
  ¬   /s/ David Durandt   ¬
 
           
Signature of director
      Signature of director
(Please delete as applicable)    
 
           
Simon Moran
      David Durandt    
 
           
Name of director (print)
      Name of director (print)    
 
           
Executed by a duly authorised officer of
CAMPBELL SOUP COMPANY in
the presence of:
           
 
           
/s/ John J. Furey
  ¬   /s/ Nancy A. Reardon   ¬
 
           
Signature of witness
      Signature of duly authorised officer    
 
           
 
           
John J. Furey
      Nancy A. Reardon    
 
           
Name of witness (print)
      Name of duly authorised officer (print)    
 
           
Executed by JOHN DOUMANI in the
presence of:
           
 
           
/s/ Michelle Holland
  ¬   /s/ John Doumani   ¬
 
           
Signature of witness
      John Doumani    
 
           
 
           
Michelle Holland
           
 
           
Name of witness (print)
           

 